CONSULTANT AGREEMENT

This CONSULTANT AGREEMENT (this “Agreement”) is entered into on November 13,
2020 by and between Impossible Aerospace Corporation, a Delaware corporation
(“Company”), and the consultant named on the signature page hereto
(“Consultant”).  Alpine 4 Technologies, Ltd., a Delaware corporation (“ALPP”) is
a party hereto for certain limited purposes under the Agreement.  

WHEREAS, concurrent with the execution of this agreement, the Company, ALPP and
other parties thereto are entering into a Merger Agreement (as it may be
amended, modified or supplemented in accordance with its terms, the “Merger
Agreement”); and

WHEREAS, following the closing of the transaction contemplated under the Merger
Agreement (the “Closing”), the Company desires to have the services of
Consultant as set forth in this Agreement.  

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1.THE SERVICES.  Subject to the terms of this Agreement, Company hereby engages
Consultant to perform, and Consultant shall perform, such services (the
“Services”) as specified in Exhibit A attached hereto, as amended from time to
time in writing signed by Company and Consultant (the “Scope of Services”).
 Spencer Gore shall perform the Services on behalf of Consultant.       

2.TERM; TERMINATION.   

2.1.Term.  This Agreement shall come into effect immediately following the
Closing (the “Effective Date”) and will terminate automatically on the earlier
of prior written notice by either party to the other of termination
(“Termination Notice”) of the Services for any or no reason (subject to Section
2.3 below).     

2.2.Termination of Services for Cause or Good Reason.   

(a)“Cause” for the Company to terminate the Consultant’s Services hereunder
shall mean the occurrence of any of the following events, as determined by the
Board of Directors of the Company (the “Board”) or a committee designated by the
Board in good faith.   

(i)The Consultant’s conviction of any felony or any crime involving moral
turpitude or dishonesty; 

(ii)The Consultant’s participation in a fraud involving or against the Company; 

(iii)The Consultant’s willful and material breach of the Consultant’s duties
hereunder that is not cured within thirty (30) days after the Consultant’s
written notice from the Board of such a breach; or 

(iv)The Consultant’s intentional and material damage to the Company’s property.
  

 

(b)“Good Reason” for the Consultant to terminate his or her Services hereunder
shall mean the occurrence of any of the following events without the
Consultant’s consent: 

--------------------------------------------------------------------------------



(i)A material change in the geographic location at which the Consultant must
perform his or her duties to a point that is located more than fifty (50) miles
from the Consultant’s residence as set forth on the signature page hereto or, in
the event that the Consultant elects to perform the services required by this
agreement at any other business office established by the Company, a material
change in the geographic location at which the Consultant must perform his or
her duties to a point that is located more than fifty (50) miles from such
business office; or 

(ii)The imposition of work requirements that are illegal or excessively
hazardous.  

 

2.3.Termination Notice.  If either party gives a Termination Notice, then this
Agreement will terminate one (1) week after the other party’s receipt of the
Termination Notice; provided that if the Services are terminated by the Company
without Cause or by Consultant for Good Reason, (i) the unpaid portion of the
cash fee set forth on Exhibit A shall immediately become due and payable, and
(ii) the time-based vesting of all of the Restricted Stock Units set forth in
Exhibit A hereto will accelerate in full with respect to the Service-Based
Requirement (as such term is defined in Exhibit A) effective immediately as of
the date of such termination of the Services.   

2.4.Effect of Termination.  Termination of this Agreement will constitute
termination of the consultancy services.  Notwithstanding the foregoing,
Sections 2.3, 3 through 7, and Exhibit A of this Agreement will survive
termination of this Agreement and Consultant, ALPP and the Company shall remain
bound thereby. 

3.COMPENSATION; PAYMENTS; EXPENSES.   

3.1.Compensation.  Company will pay Consultant the cash fee and grant Spencer
Gore the equity grants set forth in the Scope of Services as Consultant’s sole
compensation for the Services.  Unless otherwise expressly provided in the Scope
of Services, upon termination of this Agreement for any reason, Consultant will
be paid fees for Services that have been completed or rendered.  Unless
otherwise expressly provided in the Scope of Services, payment to Consultant of
undisputed fees will be due thirty (30) days after Company’s receipt of an
invoice that contains accurate records of the work performed sufficient to
document the invoiced fees. 

3.2.Taxes.  Consultant hereby directs Company not to withhold any income, social
security, state disability, or other taxes that may be applicable to Consultant.
 Consultant hereby represents that Consultant is an independent contractor and
will pay such taxes on Consultant’s own behalf.   

3.3.Expenses.  Company will reimburse Consultant for all “out of pocket”
expenses incurred in rendering the Services.   

4.COVENANTS, REPRESENTATIONS AND WARRANTIES.  Consultant hereby covenants,
represents and warrants to Company that:  

4.1.Performance of Services.  The Services shall be performed in a professional
and workmanlike manner and in accordance with industry standards.  Any
deliverables provided by Consultant shall comply with the requirements set forth
in the Scope of Services.  Consultant shall not subcontract or assign Services
without Company’s prior written consent. 

--------------------------------------------------------------------------------

2 

--------------------------------------------------------------------------------



4.2.Employees and Contractors.  If Consultant is a Company or other entity, (a)
the undersigned has authority to bind Consultant to this Agreement and that all
of Consultant’s employees and contractors who will provide Services hereunder
have executed written agreements with Consultant containing confidentiality and
assignment of invention provisions consistent with those in Sections 5 and 6
hereof, and (b) Consultant shall be solely responsible for all acts and
omissions of its employees and contractors and for all payments to its employees
and contractors, including, without limitation, tax withholding. 

4.3.No Conflicts.  Consultant’s performance of all the terms of this Agreement
and Consultant’s work for Company does not and will not breach any invention,
assignment or proprietary information agreement with any former employer or
other party, or create any conflict of interest with anyone.  Consultant will
not enter into any other agreement with any other person or entity, either
written or oral, in conflict with the terms of this Agreement.  

4.4.Limitation on Disclosures.  Consultant will not disclose to Company or use
for the benefit of Company any confidential information of a third party or
derived from sources other than engagement with Company or association with
Company during any period of consultancy. 

4.5.No Conflicts of Interest.  During the term of this Agreement, Consultant
will not without the prior written approval of the Company directly or
indirectly participate in or assist any business that is a current or potential
supplier, customer or competitor of Company; provided, however, that Consultant
may invest in such companies to an extent not exceeding one percent (1%) of the
total outstanding shares in each of one or more such companies whose shares are
listed on a national securities exchange or quoted daily by NASDAQ. 

4.6.Non-Solicitation.  During Consultant’s engagement with Company and for one
(1) year after the termination of the engagement with Company for any or no
reason, in order to enable Company to maintain a stable work force and to
operate its business, Consultant shall not, without the prior written consent of
the Company, either directly or indirectly solicit, induce, recruit or encourage
any of Company’s employees, contractors, vendors or customers to leave their
employment or engagement with Company, either for Consultant or for any other
person or entity. 

5.CONFIDENTIALITY.   

5.1.Definition of Confidential Information.  For the purposes of this Agreement,
“Confidential Information” shall mean all information disclosed by Company to
Consultant, whether during or before the term of this Agreement, that is
acknowledged as confidential by Company or whose confidential nature is
reasonably apparent based on the circumstances under which the information was
made available, including without limitation: (a) all matters of a technical
nature, such as trade secrets, intellectual property, know-how, formulae,
computer programs, source code, object code, machine code, routines, algorithms,
software and documentation, secret processes or machines, inventions and
research projects; (b) all matters of a business nature, such as information
about costs, profits, markets, sales, customers, business contacts, suppliers,
and employees (including salary, evaluation, and other personnel data); (c) all
plans for further development; and (d) any other information of a similar
nature.  Although certain information or technology may be generally known in
the relevant industry, the fact that Company uses it, and how Company uses it,
may not be so known, and therefore is Confidential Information.  Furthermore,
the fact that various fragments of information or data may be generally known in
the relevant industry does not mean that the manner in which Company combines
them and the results obtained thereby are so known, and in such instance that
fact also is Confidential Information.  For the avoidance of doubt, Confidential
Information may include proprietary or confidential information of any third
party disclosed to Company under condition of confidentiality.  Notwithstanding
the foregoing, “Confidential Information” does not include information that
Consultant can demonstrate by documentation: (w) was  

--------------------------------------------------------------------------------

3 

--------------------------------------------------------------------------------



already known to Consultant without restriction on use or disclosure prior to
receipt of such information from Company; (x) was or is independently developed
by Consultant without reference to or use of any Confidential Information; (y)
was or becomes generally known by the public other than by breach of this
Agreement; or (z) was received by Consultant from a third party who was not, at
the time, under any obligation to maintain the confidentiality of such
information.  

5.2.Obligations of Confidentiality and Limited Use.  Consultant shall regard and
preserve as confidential, and shall not divulge to unauthorized persons or use,
or authorize or encourage persons who are under Consultant’s direction or
supervision to use, for any unauthorized purposes, either during or after the
term of the engagement, any Confidential Information. 

5.3.Exceptions to Obligations of Non-Disclosure.  Notwithstanding the foregoing
nondisclosure obligations: 

(a)Consultant may disclose Confidential Information to the extent required by
law or valid order of a court or other governmental authority; provided that
Consultant shall first have given notice to Company and shall have made a
reasonable effort to obtain a protective order requiring that the Confidential
Information so disclosed be used only for the purposes for which the order was
issued; and 

(b)Pursuant to 18 U.S.C. Section 1833(b), Consultant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. 

5.4.Return of Confidential Information.  Upon request by Company, Consultant
agrees to promptly deliver or destroy (as instructed by Company) to Company the
original and any copies of Confidential Information, whether physical or
digital.   

6.OWNERSHIP RIGHTS.   

6.1.Ownership of Inventions.  Consultant will promptly disclose in writing to
the Company all inventions (whether or not patentable), ideas, improvements,
techniques, know-how, concepts, processes, discoveries, developments, designs,
formulae, artwork, content, software programs, other copyrightable works, trade
secrets, technology, algorithms, data and any other work product created,
conceived or developed by Consultant (whether alone or jointly with others) for
Company during or before the term of this Agreement in connection with the
Services or which relate to any Confidential Information (collectively,
“Inventions”).  Consultant hereby agrees that all Inventions and all right,
title and interest therein, including without limitation patents, patent rights,
copyrights, mask work rights, trade secret rights and other intellectual
property rights anywhere in the world (collectively “Rights”), are the sole
property of Company.  Consultant agrees to assign and hereby assigns to Company
all Inventions and all Rights.  Consultant agrees to perform all acts deemed
necessary or desirable by Company to permit and assist it in evidencing,
perfecting, obtaining, maintaining, defending and enforcing its Rights and/or
Consultant’s assignment with respect to such Inventions in any and all
countries.  Such acts may include without limitation the execution of documents
and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Consultant’s agents and attorneys-in-fact to act for and on behalf and
instead of Consultant to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by Consultant. 

--------------------------------------------------------------------------------

4 

--------------------------------------------------------------------------------



6.2.Ownership of Confidential Information.  As between the parties, Consultant
hereby agrees that all Confidential Information and rights therein are the sole
property of Company.  Consultant agrees to assign and hereby assigns to Company
any rights or interests Consultant may have or acquire in Confidential
Information and all rights relating to all Confidential Information. 

6.3.License to Preexisting IP.  Consultant agrees not to use or incorporate into
Inventions any intellectual property developed by any third party or by
Consultant other than in the course of performing the Services (“Preexisting
IP”).  In the event Consultant uses or incorporates Preexisting IP into
Inventions, Consultant hereby grants to Company a non-exclusive, perpetual,
fully-paid and royalty-free, irrevocable and worldwide right, with the right to
sublicense through multiple levels of sublicensees, to use, reproduce,
distribute, create derivative works of, publicly perform and publicly display in
any medium or format, whether now known or later developed, such Preexisting IP
incorporated or used in Inventions.  However, in no event will Consultant
incorporate into Inventions any software code licensed under the GNU GPL or LGPL
or any similar “open source” license.  Consultant represents and warrants that
Consultant has an unqualified right to license to Company all Preexisting IP as
provided in this Section 6.3. 

7.GENERAL TERMS. 

7.1.Relationship of the Parties.  Company and Consultant are and will remain
independent contractors as to each other, and no joint venture, partnership,
agency or other relationship which would impose liability upon one party for the
act or failure to act of the other will be created or implied hereby or
herefrom.  Consultant will not be covered under Company employee benefit plans.
 Except as expressly set forth herein, each party will bear full and sole
responsibility for its own expenses, liabilities, costs of operation and the
like.  Neither party will have any power to bind the other party or to assume or
to create any obligation or responsibility, express or implied, on behalf or in
the name of the other party. 

7.2.Severability; Amendment; Waiver.  If the application of any provision or
provisions of this Agreement to any particular facts or circumstances is held to
be invalid or unenforceable by any court of competent jurisdiction, then the
validity and enforceability of such provision or provisions as applied to any
other particular facts or circumstances and the validity of other provisions of
this Agreement will not in any way be affected or impaired thereby.  This
Agreement may not be amended or waived except in a written amendment executed by
Consultant and an officer of Company and ALPP.  The waiver of any one default
will not waive any other default. 

7.3.Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different jurisdiction.  The prevailing party will
be entitled to reasonable attorneys’ fees and expenses. 

7.4.Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
 Notice shall be sent to the addresses set forth in the signature block below or
such other address as either party may specify in writing. 

7.5.Assignment.  Neither party shall assign this Agreement without the prior
written consent of the other party.  This Agreement will inure to the benefit of
and will be binding upon the successors and permitted assigns of the parties,
including without limitation any entity acquiring all or  

--------------------------------------------------------------------------------

5 

--------------------------------------------------------------------------------



substantially all of the assets or voting stock of Company and any wholly-owned
U.S. subsidiary of Company.

7.6.Interpretation.  The language of this Agreement will be construed as a whole
according to its fair meaning, and not strictly for or against any of the
parties.  The section headings in this Agreement are solely for convenience and
will not be considered in its interpretation.  

7.7.Counterparts; Exhibits.  This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.  The exhibits referred to herein and annexed hereto
are hereby incorporated into and made a part of this Agreement. 

[Signature page follows]

--------------------------------------------------------------------------------

6 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, for the purpose of binding the parties hereto to this
Agreement, the parties or their duly authorized representatives have signed
their names on the dates indicated below.  Consultant understands that,
notwithstanding the date of execution or acceptance by Company, this Agreement
is effective as of the Effective Date.

 

COMPANY

 

 

IMPOSSIBLE AEROSPACE CORPORATION.

 

 

 

 

By:

/s/ Spencer Gore

Name:

Spencer Gore

Title:

President and CEO

 

 

ALPP

 

 

 

ALPINE 4 TECHNOLOGIES, LTD.

 

 

 

 

By:

/s/ Kent Wilson

Name:

Kent Wilson

Title:

President

 

 

 

 

CONSULTANT

 

 

VMG ROBOTICS, LLC

 

 

By:

/s/ Spencer Gore

Name:

Spencer Gore

Title:

Managing Member

 

 

Address:

 

 

 

 

 

 

 

Phone:

 

 

 

Email:

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO CONSULTANT AGREEMENT 

--------------------------------------------------------------------------------



EXHIBIT A

SCOPE OF SERVICES AND COMPENSATION

Services

Reporting Relationships:  This position will report directly to the COO and CEO
of ALPP and the Company.  

Consultant will:

·Provide input on Strategic planning and execution to enhance profitability,
productivity and efficiency throughout the company’s operations. 

·Ensure that all the knowledge transfer of; design specifications, patent input,
operational systems, US-1 production techniques, customer base, 3rd party
software and internally written code is transferred and properly understood. 

 

Compensation

Cash Fee

ALPP shall pay or cause the Company to pay to Consultant an aggregate of
$250,000.00 in accordance with the following payment schedule.  

Payment Due Date

Amount of Payment

January 20, 2021

$41,666.67

April 20, 2021

$41,666.67

January 20, 2022

$83,333.33

January 20, 2023

$83,333.33

Total

$250,000.00

 

Each such payment shall be made by ALPP or the Company in such amount and on or
before the applicable payment due date.  Notwithstanding the foregoing, in the
event of a Change of Control (as such term is defined below), 100% of the unpaid
portion of the cash fee shall be paid prior to or concurrent with the closing of
such Change of Control.  

Equity

Initial Grant.  As compensation for the Services, on the Closing Date (as such
term is defined in the Merger Agreement), ALPP will grant or cause the Company
to grant to Mr. Gore a number of Series C Preferred Stock restricted stock units
(“Restricted Stock Units”) of ALPP with a grant date fair value equal to
$850,000.00.

Additional Grant.  Pursuant to the Merger Agreement, ALPP has reserved
additional shares of ALPP Series C Preferred Stock with a grant date fair value
equal to $250,000.00 (the “Advisor Pool”), which shall be reserved and available
for grant to engage other former employees of Company prior to the

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



merger (the “Former Employees”) for advisory services. ALPP may issue Restricted
Stock Units from the Advisor Pool to Former Employees as it sees fit for a
period of six (6) months from the Effective Date. The Company may opt instead to
issue cash payments (the “Payments”) to Former Employees for consulting services
in lieu of shares from the Advisor Pool. In this case, shares may be canceled
from the Advisor Pool in value equal to the Payments.

In the event that there are any shares remaining in the Advisor Pool on the
earlier of (i) the six (6) month anniversary of the Effective Date or (ii) the
termination of Consultant’s Services by the Company without Cause or by the
Consultant for Good Reason, ALPP shall grant or cause the Company to grant Mr.
Gore an additional number of Restricted Stock Units of ALPP with a grant date
fair value equal to the value of the shares remaining in the Advisor Pool as of
such date (the “Additional Restricted Stock Units”).  For the avoidance of
doubt, if the value of Series C Preferred Stock is set by ALPP at a value other
than $3.50 per share, all Restricted Stock Unit grants will have their share
counts proportionally adjusted.

Vesting of Restricted Stock Unit Grants:  Two vesting requirements will be
required to be satisfied for a Restricted Stock Unit to vest: a time and
service-based requirement (the “Service-Based Requirement”); and the “Trigger
Event Requirement” (defined below). A Restricted Stock Unit shall actually vest
(and therefore becomes a “Vested RSU”) on the first date upon which both the
Service-Based Requirement and the Trigger Event Requirement are satisfied with
respect to that particular Restricted Stock Unit (the “Vesting Date”).

Service-Based Requirement:

·The Service-Based Requirement for each Restricted Stock Unit grant pursuant to
this Agreement will be satisfied in equal monthly installments as follows: 1/6
of the RSUs will have the Service-Based Requirement satisfied in equal monthly
installments during the 6 months following the Effective Date, subject to the
Consultant’s continuous provision of Services.  For the avoidance of doubt, the
Additional Restricted Stock Units will have satisfied the Service-Based
Requirement in full on the date of grant.   

·Acceleration:  In the event that Consultant’s Services with the Company are
terminated by the Company (or its successor) without Cause (as defined in the
Agreement), or by the Consultant for Good Reason (as defined in the Agreement)
on account of or within six (6) months following the Effective Date, all of the
Restricted Stock Unit awards granted to Consultant or required to be granted to
Consultant pursuant to the terms of this Agreement shall automatically vest in
full solely with respect to the Service-Based Requirement as of the date of such
termination. 

 

Trigger Event Requirement:  

·The Trigger Event Requirement shall be satisfied in full on the earlier of (A)
the fifth day after the date on which (i) the Corporation’s Class A Common Stock
first trades on a national securities exchange (including but not limited to
NASDAQ, NYSE, or NYSE American, but excluding, for the avoidance of doubt, the
OTCQX), (ii) the Company’s capital stock has five days of trading volume over
>$5 million, and (iii) such shares of capital stock issued upon settlement of
the RSUs are registered with the Securities and Exchange Commission, or (B) a
Change of Control.  For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole or (ii) a merger, consolidation or other similar
business combination involving the Company, if, upon completion of such
transaction the beneficial owners of voting equity securities of the Company
immediately prior to the transaction beneficially own less than fifty percent of
the successor entity’s voting equity securities; provided, that “Change of
Control” shall not include a transaction where the consideration received or
retained by the holders of the then outstanding  

--------------------------------------------------------------------------------

C-2

--------------------------------------------------------------------------------



capital stock of the Company does not consist primarily of (i) cash or cash
equivalent consideration, (ii) securities which are registered under the
Securities Act of 1933, as amended (the “Securities Act”).  

 

Upon settlement of the Vested RSUs, Mr. Gore shall have the right to begin
converting Series C Preferred Stock shares issued upon settlement of the
Restricted Stock Units to Class A Common Stock shares of ALPP. The number of
shares of the Corporation’s Class A Common Stock into which the Series C
Preferred Stock shares shall be convertible shall be determined by multiplying
the number of shares of Series C Preferred Stock to be converted by $3.50, and
then dividing that product by the Conversion Price (as such term is defined in
the Merger Agreement).  

--------------------------------------------------------------------------------

C-3